Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 20 and 29-33 are pending.
	Claims 32-33 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
 
Withdrawn rejections
	The rejection of claims 20 and 29-31 is withdrawn in consideration of the applicant’s arguments. 

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29-32 recite "the land plant of claim 20," and claim 33 recites, “the land plant of claim 32,”.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 provides “a genetically engineered land plant. It is suggested to amend the dependent claims to recite “the genetically engineered land plant of claim 20…” to clarify.

Written description
	Claims 20 and 29-33 are rejected 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The applicant claims a genetically engineered oilseed land plant with a two DNA constructs, one having a promoter linked to a plastidial dicarboxylate transporter protein and the other having a promoter linked to a mitochondrial transporter protein resulting in increased expression of the transporter proteins. The plastidial dicarboxylate transporter protein comprises SEQ ID NO: 46. The mitochondrial transporter protein comprises SEQ ID NO: 1, which is an oxaloacetate antiporter DTC from Arabidopsis thaliana or an ortholog from maize, soybean, rice, wheat, sorghum, potato or canola. 
The applicant has described increased expression of four transporter proteins from Arabidopsis thaliana, SEQ ID NO: 1-4 in the oilseed land plant, Camelina sativa (example 3, pages 30-31).  
The applicant has described orthologs of Arabidopsis thaliana transporter proteins identified in Zea mays, Oryza sativa, Triticum aestivum, Sorghum bicolor, Solanum tuberosum, Brassica napus and Glycine max. The applicant has not described a genetically engineered oilseed land plant expressing increased transporter proteins by encoding proteins from DNA constructs comprising the identified orthologs of the Arabidopsis thaliana transporter proteins.
	Therefore, the claimed invention is not commensurate in scope with the written description provided by the applicant.

Conclusion
Claims 20 and 29-33 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663